Title: From John Adams to Maxwell Armstrong, 13 August 1798
From: Adams, John
To: Armstrong, Maxwell,Haymond, John



To the Inhabitants of Harrison County in the Commonwealth of Virginia
GentlemenQuincy August 13. 1798

I have received with great Pleasure your Address of the 16th of July, from your Committee. The Attachment, you express, to our Government, calculated to ensure Liberty and Happiness to its Citizens, is commendable. Your declaration, in plain and undisguised Language, that the measures which have been taken to promote a good Understanding, Peace and Harmony between this Country and France, are becoming my Character and deserving your Confidence, is a great Encouragement to me.
With You, I see with infinite satisfaction, that the alarming Prospect of a War, which is seen to be just and necessary, has silenced all essential differences of opinion, and that a Union of Sentiment appears to prevail, very generally throughout our Land. I fear however that the distinctions between Aristocrats and Democrats however odious and pernicious they may be rendered by political Artifice at particular Conjunctures, will never be done away as long as some Men are taller and others shorter, Some wiser and others sillier, some more virtuous and others more vicious, some richer and others poorer. The distruction is grounded on unalterable Nature: and human Wisdom can do no more, than reconcile the Parties by equitable Establishments and equal Laws securing as far as possible to every one his own. The Distruction was intended by Nature for the order of Society and the Benefit of Men. The Parties ought to be mutually beneficial to each other and Woe will be to that Country which suffers malicious Demagogues to Excite Jealousies and foment Prejudices and Stimulate Animosities between them—
I adore with you, the Genius and Principles of that Religion, which teaches, as much as possible to live peaceably with all Men. Yet it is impossible to be at Peace with Injustice, with and Cruelty, with Fraud and Violence, Despotism and Anarchy, and Impiety. A purchased Peace could continue no longer, than you continue to pay, and the Field of Battle at once is infinitely preferable, to a Course of perpetual and unlimited Contribution.
Deeply affected with your Prayers for the Continuance of my Life, I can only Say that my Age and Infirmities Scarcely allow me a hope of being the happy Instrument of conducting You, through the impending Storm.

John Adams